                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 TONYA KIM BLACKBURN
                                                              ORDER AFFIRMING
                        Plaintiff,                            MAGISTRATE ORDER
 vs.
                                                            Case No. 2:18-cv-00116-DAK
 UNITED STATES; MOAB FAMILY
 MEDICINE; EVE MAHER-YOUNG, PA-                                 Judge Dale A. Kimball
 C; and DOE INDIVIDUALS 1 through 10,

                        Defendants.


       Before the court is Defendants’ Objection to Magistrate Judge’s Order of September 20,

2019. This case was referred to Magistrate Judge Furse pursuant to 28 U.S.C. § 636(b)(1)(A),

which permits her to decide certain nondispositive matters, subject to being set aside by the

district judge if the determination is “clearly erroneous or contrary to law.” See also Fed. R. Civ.

P. 72(a). “Under the clearly erroneous standard, the reviewing court [must] affirm unless it . . . is

left with the definite and firm conviction that a mistake has been committed.” Allen v. Sybase,

Inc., 468 F.3d 642, 658 (10th Cir. 2006) (internal quotation marks omitted) (quoting Ocelot Oil

Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988)). Accordingly, a magistrate

judge is afforded broad discretion in the resolution of nondispositive discovery disputes. “In

sum, it is extremely difficult to justify alteration of the magistrate judge’s nondispositive actions

by a district judge.” Raytheon Co. v. Cray, Inc., No. 2:16-MC-898-DAK, 2017 WL 823558, at

*2 (D. Utah Mar. 2, 2017) (unpublished) (quoting Williams v. Vail Resorts Dev. Co., No. 02-CV-

16-J, 2003 WL 25768656, at *2 (D. Wyo. Nov. 14, 2003) (unpublished)).

       The court has reviewed the briefing filed in connection with Defendants’ objection to the

Magistrate Judge’s Order along with the relevant motion and memoranda that were filed prior to
her Order. Specifically, Defendants take issue with the portion of the Order wherein the

Magistrate Judge granted Plaintiff’s request for costs and fees resulting from Plaintiff’s

discovery motions. Defendants, however, have not demonstrated that the Magistrate Judge’s

determination was either clearly erroneous or contrary to the law, and the Order appears to be

within the Magistrate Judge’s discretion. The court therefore concludes that there is no basis for

rescinding or modifying the Order. Accordingly, the Magistrate Judge’s Order, dated September

20, 2019, is AFFIRMED and ADOPTED as the order of the court.

       Dated this 8th day of January, 2020.

                                              BY THE COURT:


                                              ____________________________________
                                              DALE A. KIMBALL
                                              United States District Judge




                                                 2
